Citation Nr: 1456608	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  08-10 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for service-connected chronic fatigue syndrome (CFS).


REPRESENTATION

Veteran represented by:	R. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from July 1988 to July 1991.

In January 2014, the Board of Veterans' Appeals (Board) issued a decision in which it remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and granted an increased initial rating of 60 percent for service-connected CFS from March 14, 2002 to January 2, 2012 but denied an evaluation in excess of 60 percent for CFS effective January 3, 2012.

In February 2014, the Veteran filed a Notice of Appeal with a United States Court of Appeals for Veterans Claims (Court).  In July 2014, the parties (the Veteran and the Department of Veterans Affairs (VA) General Counsel) filed a Joint Motion for Remand (JMR), which the Court granted that month.  As such, the issue stated above was again before the Board.  

In a September 2014 rating decision, the VA Regional Office granted the TDIU rating effective March 14, 2002.

In December 2014, the Veteran, through his attorney, filed a written statement indicating that he wished to withdraw all claims pending before the Board.

FINDING OF FACT

In a written communication dated in December 2014, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal for a higher initial rating for the service-connected CFS.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal concerning this claim.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

Withdrawal of an appeal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Generally, withdrawals of appeals must be in writing.  They must include the name of the veteran, the applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b).

In a written statement dated in December 2014, the Veteran's attorney indicated in writing that the Veteran wished to withdraw all claims pending before the Board.  In essence, therefore, a "case or controversy" with respect to the issue articulated above, the only one that was pending before the Board when the withdrawal letter was received, does not exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  Accordingly, the Board no longer has jurisdiction to review the appeal of this claim, in turn requiring its immediate dismissal without prejudice to refiling.


	(CONTINUED ON NEXT PAGE)

ORDER

This claim is summarily dismissed.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


